DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-10-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 01-10-2022) with respect to the rejection(s) of claim(s) 70, 77-82, 84, 86, 87, 92, 93, 110-115, 117-118, 122, 123 and 129 under 35 U.S.C. 103 as being unpatentable over Luciano in view of Baba and further in view of Jeremy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Neill et al (US 5729824).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 70, 77-82, 84, 86, 87, 92, 93, 110-115, 117-118, 122, 123 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al (US 20180269974) in view of Baba et al (US 20110310519) in view of Jeremy et al (US 20190229768) and further in view of O’Neill et al (US 5729824).

As to claim 70 Luciano discloses a network for data communication, comprising: two or more trunk line segments configured for disposition on or in a building- trunk line segments including coaxial cables, and a twisted pair of conductors  (Luciano 150 of Fig.1 ¶0031-4th  sentence-  RF coaxial cable backbone),  which two or more trunk line segments to deliver signals at a data transmission rate of at Luciano ¶0034- 8th sentence- the switch 237 may assign a…. 500 Mb/s throughput BW.
Luciano however is silent where the trunk line segments are configured to communicatively couple with one or more devices to deliver and receive the one or more signals to and from the device; wherein the signals include power signals and data signals. However, in an analogous art Baba remedies this deficiency: Baba 110, 210, 120 and 220 of Fig.2, 145 of Fig.4, 246 of Fig. 5; ¶0052, ¶0076; ¶0089 -2nd sentence. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano with that of Baba for using only a single cable for data and power (Baba¶0027- 0028).
Both Luciano and Baba are silent wherein coupling is further configured to facilitate  tapping a portion of data signals transmitted by the two or more trunk line segments, wherein the one or more signals delivered to the one or more devices include power signals and-combined with the data signals tapped. However, in analogous art Jeremy remedies this deficiency: (Jeremy ¶0089- 2nd and 3rd sentences- low-pass filter to extract, or isolate, the power component, and a high-pass filter or a band-pass filter to extract, or isolate, the data component…. multiple band-pass filters for extracting, or isolating, multiple data signals within the data component of the composite signal.  In some examples, the filter module is a bias tee).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano and Baba with that of Jeremy for the purpose of filtering composite signals (Jeremy ¶0089- 1st sentence).
All inventors however are silent wherein a remaining portions of the data signals that are not tapped are transmitted by the two or more trunk line segments- in other words allowing the untapped  portion of the signal to continue downstream. However, in an analogous art O’Neill remedies this deficiency: (O’Neill Col.5, lines 42-47- As the signal travels down the channel 122, a directional coupler inside each tap 114 slices a portion, for example 1/3 of the signal (approximately 10 dB down from the total energy), of the video signal and transmits it down to the NIUs 120 via drop cables 124.; Claim 13)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba and Jeremy with that of O’Neill for the purpose of tapping a portion of a signal by way of a coupler (O’Neill Col.5, lines 42-47).
   
As to claim 77 the combined teachings of Luciano, Baba, Jeremy and O’Neill discloses the network of claim 70, wherein the one or more devices comprise an Internet of Things (IoT) device,  device configured for at least a fifth-generation  cellular communication  5G protocol (Luciano, Fig.1 , ¶0024- 2nd and 3rd sentences; Luciano ¶0085- 1st sentence- …and fifth generation (5G) communications).

As to claim 78 Luciano discloses a method for implementing a network for data communication (Luciano, Fig.1- signal distribution network system), comprising: (a) installing two or more trunk line segments that are (II) disposed on or in a building trunk line segments including coaxial cables, and a twisted pair of conductors  (Luciano 150 of Fig.1 ¶0031-4th  sentence-  RF coaxial cable backbone); and wherein the network is configured (i) to deliver one or more signals to, one or more devices at a data transmission rate of at least about one half (0.5) gigabit per second (Luciano ¶0034- 8th sentence- the switch 237 may assign a…. 500 Mb/s throughput BW.
Luciano however is silent where the network is formed by at least coupling the two or more trunk line segments by a circuitry with one or more devices wherein the signal includes power signals and data signals. However, in an analogous art Baba remedies this deficiency: Baba 110, 210, 120 and 220 of Fig.2, 145 of Fig.4, 246 of Fig. 5; ¶0052, ¶0076; ¶0089 -2nd sentence. Therefore, it would Baba¶0027- 0028).
Both Luciano and Baba are silent wherein coupling is further configured to facilitate tapping of a portion of data signals transmitted by the two or more trunk line segments, wherein the one or more signals delivered to the one or more devices include power signals and-combined with the data signals tapped. However, in analogous art Jeremy remedies this deficiency: (Jeremy ¶0089- 2nd and 3rd sentences- low-pass filter to extract, or isolate, the power component, and a high-pass filter or a band-pass filter to extract, or isolate, the data component…... multiple band-pass filters for extracting, or isolating, multiple data signals within the data component of the composite signal.  In some examples, the filter module is a bias tee).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano and Baba with that of Jeremy for the purpose of filtering composite signals (Jeremy ¶0089- 1st sentence).
All inventors however are silent wherein a remaining portions of the data signals that are not tapped are transmitted by the two or more trunk line segments- in other words allowing the untapped  portion of the signal to continue downstream. However, in an analogous art O’Neill remedies this deficiency: (O’Neill Col.5, lines 42-47- As the signal travels down the channel 122, a directional coupler inside each tap 114 slices a portion, for example 1/3 of the signal (approximately 10 dB down from the total energy), of the video signal and transmits it down to the NIUs 120 via drop cables 124.; Claim 13)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba and Jeremy with that of O’Neill for the purpose of tapping a portion of a signal by way of a coupler (O’Neill Col.5, lines 42-47).


As to claim 79 the combined teachings of Luciano, Baba, Jeremy O’Neill disclose the method of claim 78, wherein the one or more devices include an antenna (Baba ¶0103-3rd sentence- BS antenna 40)

As to claim 80 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the signals are transmitted through at least one coaxial cable included in the two or more trunk line segments (Luciano 150 of Fig.1 ¶0031-4th sentence- RF coaxial cable backbone).

As to claim 81 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the signals include wireless data signals (Baba ¶0103-3rd sentence- BS antenna 40- inferring wireless connectivity)

As to claim 82 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the two or more trunk line segments are operatively coupled to a building management control system (Luciano, Fig.3, ¶0046-¶0047- header end and CPE).

As to claim 84 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the two or more trunk line segments are connected in a linear series topology (Jeremy ¶0008- a Cable Modem Termination System (CMTS) at the beginning of the linear topology and then distributing high capacity coaxial). 

As to claim 86 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, further comprising installing the one or more devices in, or on, a structural element of Luciano ¶0031- 3rd sentence- The RF coaxial cable backbone may include the coaxial cable infrastructure 150 of the large building.

As to claim 87 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the one or more devices comprises, an internet of things (IoT) device,  a device configured for at least a fifth-generation cellular communication (5G) protocol (Luciano, Fig.1 , ¶0024- 2nd and 3rd sentences; Luciano ¶0085- 1st sentence- …and fifth generation (5G) communications).

As to claim 92 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein at least a portion of the two or more trunk line segments is installed in, or on, an exterior wall of the building( Luciano 150 of Fig.1 ¶0031- 1st-4th  sentence-  RF coaxial cable backbone).

As to claim 93 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 92, wherein the one or more devices comprise an antenna (Baba ¶0103-3rd sentence- BS antenna 40)

As to claim 110 the combined teachings of t Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the one or more devices comprise an antenna (Baba ¶0103-3rd sentence- BS antenna 40).

As to claim 111 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the one or more devices comprise one or more digital architectural elements  typically sensors, a processor (e.g., a microcontroller), a network interface, and one or more peripheral interfaces comprising an architectural feature associated with the building, and (II) a sensor group (Baba, 10 and 240 of Fig.1)

As to claim 112 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the one or more devices comprise one or more digital architectural elements (DAE) comprising an architectural feature associated with the building, and (II) a sensor group (Baba, 10 and 240 of Fig.1) 

As to claim 113 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, wherein the signals are transmitted through at least one coaxial cable included in the two or more trunk line segments (Luciano 150 of Fig.1 ¶0031- 1st-4th  sentence-  RF coaxial cable backbone). .

As to claim 114 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the data signals comprise wireless data signals (Baba ¶0103-3rd sentence- BS antenna 40- inferring wireless connectivity)

As to claim 115 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the two or more trunk line segments are configured to couple to a building management control system (Luciano, Fig.3, ¶0046-¶0047- header end and CPE).

As to claim 117 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the two or more trunk line segments are connected in a linear series topology Jeremy ¶0008- a Cable Modem Termination System (CMTS) at the beginning of the linear topology and then distributing high capacity coaxial)

As to claim 118 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the one or more devices are configured to form a structural element of the building (Luciano ¶0031- 3rd sentence- The RF coaxial cable backbone may include the coaxial cable infrastructure 150 of the large building. 

As to claim 122 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein at least a portion of the two or more trunk line segments is configured for installation in, or on, an exterior wall of the building( Luciano 150 of Fig.1 ¶0031- 1st-4th  sentence-  RF coaxial cable backbone).

As to claim 123 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the one or more devices comprise an antenna (Baba ¶0103-3rd sentence- BS antenna 40)

As to claim 128 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, which coupling is further configured to pass signals between the two or more trunk line segments (Luciano ¶0034- 8th sentence; Baba Fig.1, ¶0063, Jeremy ¶0080- last sentence).

As to claim 129 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, which network is further configured to pass signals between the two or more trunk line segments (Luciano ¶0034- 8th sentence; Baba Fig.1, ¶0063, Jeremy ¶0080- last sentence).

Claim(s) 108 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al (US 20190257143) in view of Schwartz et al (US 20180139517).

As to claim 108 Nagel discloses a system for operating a building (Nagel ¶0024- 1st and 2nd sentence), comprising : (b)at least one optically switchable window disposed on or in the building (Nagel ¶0001-1st sentence-  Electrochromic devices, in which optical transmissivity is electrically 
controlled, are in current usage in building windows and in dimmable automotive rearview mirrors- optically switchable; ¶0026- 2nd sentence-each windowed room in a building could have one or more smart- windows 102; and(c) one or more digital architectural elements (DAE)- typically sensors, a processor (e.g., a
microcontroller), a network interface, and one or more peripheral interfaces (Nagel ¶0025- 1st – 3rd sentence) (i) the at least one optically switchable window, or (ii) an architectural feature associated with the at least one optically switchable window (Nagel Fig.2, ¶0029- 1st sentence- a smart window 102 that has an electrochromic window 204 and a window frame 202 with an embedded module 206, and (ii) a sensor group (Nagel Fig. 7 and 8,  ¶0036- 3rd and last sentences- Distributed sensors 212 are embedded in the smart window system ¶0037,¶0042-1st and 2nd sentences camera 604 embedded in the smart window 102 has an outward facing camera view 802.). 
Nagel however is silent wherein at least one sensor of the sensor group is plug and play However, in an analogous art Schwartz remedies this deficiency: (Schwartz , Fig.1, ¶0015- 2nd sentence-  One such example of a fabricated sensor node is a peel-and-stick plug-and-play flexible sensor node ). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nagel with that of Schwarz for the purpose of installing plug-and-play sensors in buildings  (Schwartz- Abstract) 

As to claim 109 the combined teachings of Nagel and Schwartz discloses the system of Claim 108, wherein the one or more digital architectural elements (DAE) include or are operatively coupled with a power system, a communications system, a compute system, a learning system, and/or a control system (Nagel ¶0025- 1st sentence (Nagel ¶0026- 5th sentence- an intelligent window controller/driver 104 could be combined with the command and communication device 106,).

Claims 71, 83, 89- 91, 94-97, 116, 117, 119, 120, 121, 124-126 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Baba in view of Jeremy in view of O’Neill and further in view of Nagel 

As to claim 71 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, however silent wherein the one or more devices comprise (a) a tintable window of the building or (b) a controller configured to control one or more functions related to the tintable window. However, in an analogous art Nagel remedies this deficiency: (Nagel ¶0049- 1st sentence- optical transmissivity of the smart windows 102, as a nighttime or privacy tint function; 102 and 114 of Fig.2 ¶0029- 1st sentence and 4th sentence- coupling to the intelligent window controller/driver(s) 104,). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).

As to claim 83 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, however silent wherein the one or more devices comprise a window of the building and/or a controller configured to control one or more functions related to the window. However, in an analogous art Nagel remedies this deficiency: (Nagel Fig.2, ¶0029- 1st sentence- a smart window 102 that has an electrochromic window 204 and a window frame 202 with an embedded module 206.  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract)

As to claim 89 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, however silent wherein the one or more devices comprises a tintable window. However, in analogous art Nagel remedies this deficiency: (Nagel ¶0049- 1st sentence- optical transmissivity of the smart windows 102, as a nighttime or privacy tint function). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).
 
As to claim 90 the combined teachings of Luciano, Baba, Jeremy, O’Neill and Nagel disclose method of claim 89, wherein the tintable window comprises an electrochromic window (Nagel ¶0023- 3rdsentence- in some embodiments the window is an electrochromic window.)

As to claim 91 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78 , however silent further comprising installing at least one window in the building after forming the network. However, in an analogous art Nagel remedies this deficiency (Nagel ¶0026). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of procedures for installing a smart wire system (Nagel ¶0026- 1st sentence).

As to claim 94 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 93, however silent wherein the antenna is installed in, or on a window of the building. However, in an analogous art Nagel remedies this deficiency: (Nagel ¶0025- 2nd sentence- Each smart window 102 has an antenna). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract)

As to claim 95 the combined teachings of Luciano Baba, Jeremy, O’Neill and Nagel disclose the method of claim 89, wherein the tintable window is associated with a digital display screen (Nagel ¶0027- 5th – 6th sentence- . e.g., via a display screen…. can direct operation of the smart windows)

As to claim 96 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, however silent wherein formation at least a portion of the network is performed during construction of the building. However, in an analogous art Nagel remedies this deficiency (Nagel ¶0026). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of procedures for installing a smart wire system (Nagel ¶0026- 1st sentence).
  
As to claim 97 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the method of claim 78, however silent wherein formation of the network comprises coupling the circuitry to one or more windows of the building. However, in an analogous art Nagel remedies this deficiency Nagel ¶0026-5th sentence- one or more smart windows 102 could couple to a single intelligent window controller/driver 1). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract)

As to claim 116 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose network of claim 70, however silent wherein the one or more devices comprise a window of the building and/or a controller configured to control one or more functions related to tire window. However, in an analogous art Nagel remedies this deficiency: (Nagel Fig.2, ¶0029- 1st sentence- a smart window 102 that has an electrochromic window 204 and a window frame 202 with an embedded module 206.  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba , Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).

As to claim 119 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, wherein the one or more devices comprise a tintable window However in analogous art Nagel remedies this deficiency: (Nagel ¶0049- 1st sentence- optical transmissivity of the smart windows 102, as a nighttime or privacy tint function). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract)

As to claim 120 the combined teachings of Luciano, Baba, Jeremy, O’Neill and Nagel disclose the network of claim 119, wherein the tintable window comprises an electrochromic window (Nagel ¶0023- 3rdsentence- in some embodiments the window is an electrochromic window.).

As to claim 121 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, however silent wherein the network is configured to be installed prior to installing at least one window in the building. However, in an analogous art Nagel remedies this deficiency (Nagel ¶0026). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of procedures for installing a smart wire system (Nagel ¶0026- 1st sentence).

As to claim 124 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 123, however silent wherein the antenna and/or the repeater is configured for installation in, or on, a window of the building. However, in an analogous art Nagel remedies this deficiency: (Nagel ¶0025- 2nd sentence- Each smart window 102 has an antenna). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).
 
As to claim 125 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, however silent wherein the one or more devices comprises a digital display screen coupled to a window of the building. However, in an analogous art Nagel remedies this deficiency (Nagel ¶0027- 5th – 6th sentence- . e.g., via a display screen…. can direct operation of the smart (Nagel – Abstract).

As to claim 126 the combined teachings of Luciano, Baba, Jeremy and O’Neill disclose the network of claim 70, however silent wherein at least a portion of the network is configured for installation during construction of the building. However, in an analogous art Nagel remedies this deficiency (Nagel ¶0026). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano, Baba, Jeremy and O’Neill with that of Nagel for the purpose of procedures for installing a smart wire system (Nagel ¶0026- 1st sentence).
  
Claims 74 is rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Baba in view of Jeremy in view of O’Neill in view of Hashimshony et al (US 20090322347) and further in view of Sobolewski (US 20150270823).

As to claim 74 the combined teachings of Luciano, Baba, Jeremy and O’Neill discloses the network of claim 70, however silent wherein the passive circuit comprising an inductor or a capacitor. However, in an analogous art Hashimshony remedies this deficiency: (Hashimshony, Fig.2a, ¶0032). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba, Jeremy and O’Neill with that of Hashimshony for the purpose of configuring the network power and data over coax to a device (Hashimshony, ¶0032).
(Sobolewski Fig.1, 2, 3 ¶0021). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba Jeremy, O’Neill and Hashimshony with that of Sobolewski for the purpose of configuring a passive circuit as a bias tee (Sobolewski ¶0007)

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Baba in view of Jeremy in view of O’Neill and further in view of Piehler (US 20050213992).

As to claim 76 the combined teachings of Luciano, Baba, Jeremy and O’Neill discloses the network of claim 70,   however silent wherein the two or more trunk line segments are coupled in a coupling comprising a serial coupling. However, in an analogous art Piehler remedies this deficiency: (Piehler ¶0009- 3rd sentence- two products work closely together and typically are serially coupled by a coaxial cable. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Baba, Jeremy and O’Neill with that of Piehler for the purpose of serially coupling a coaxial cables (: (Piehler ¶0009- 3rd sentence).

Claims 98, 100, 104, 105 and 130 is rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Piehler in view of Hashimshony in view of Baba in view of Jeremy and further in view of O’Neill.

As to claim 98  Luciano discloses a  network for data communication (Luciano, Fig.1- signal distribution network system),, comprising: two or more trunk line segments configured for disposition trunk line segments including coaxial cables, and a twisted pair of conductors  (Luciano 150 of Fig.1 ¶0031-4th  sentence-  RF coaxial cable backbone), which circuitry is configured to (i) deliver one or more signals to, and/or (ii) receive one or more signals from, the one or more devices (Luciano ¶0034- 8th sentence- the switch 237 may assign a…. 500 Mb/s throughput BW).
Luciano however is silent where the trunk line segments are serially coupled at least in part. However, in an analogous art Piehler remedies this deficiency: : (Piehler ¶0009- 3rd sentence- two products work closely together and typically are serially coupled by a coaxial cable,). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano with that of Piehler for the purpose of serially coupling coaxial cables (Piehler ¶0009- 3rd sentence).
Luciano and Piehler however are silent where two or more trunk line segments are coupled by at least one passive circuit with one or more devices disposed on in, or outside the building. However, in an analogous art Hashimshony remedies this deficiency: (Hashimshony, Fig.2a, ¶0032). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano and Piehler with that of Hashimshony for the purpose of configuring the network power and data over coax to a device (Hashimshony, ¶0032). 
All inventors however are silent where one or more devices includes power signals and data signals. However, in an analogous art Baba remedies this deficiency: Baba 110, 210, 120 and 220 of Fig.2, 145 of Fig.4, 246 of Fig. 5; ¶0052, ¶0076; ¶0089 -2nd sentence. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano and Piehler with that of Baba for using only a single cable for data and power (Baba¶0027- 0028).
 (Jeremy ¶0089- 2nd and 3rd sentences- low-pass filter to extract, or isolate, the power component, and a high-pass filter or a band-pass filter to extract, or isolate, the data component…. multiple band-pass filters for extracting, or isolating, multiple data signals within the data component of the composite signal.  In some examples, the filter module is a bias tee).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Piehler, Hashimshony and Baba with that of Jeremy for the purpose of filtering composite signals (Jeremy ¶0089- 1st sentence).
All inventors however are silent wherein a remaining portions of the data signals that are not tapped are transmitted by the two or more trunk line segments- in other words allowing the untapped  portion of the signal to continue downstream. However, in an analogous art O’Neill remedies this deficiency: (O’Neill Col.5, lines 42-47- As the signal travels down the channel 122, a directional coupler inside each tap 114 slices a portion, for example 1/3 of the signal (approximately 10 dB down from the total energy), of the video signal and transmits it down to the NIUs 120 via drop cables 124.; Claim 13)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano, Piehler, Hashimshony Baba and Jeremy with that of O’Neill for the purpose of tapping a portion of a signal by way of a coupler (O’Neill Col.5, lines 42-47).

As to claim 100 the combined teachings of  Luciano Piehler, Hashimshony, Baba, Jeremy and O’Neill  disclose the network of claim 98, wherein the one or more devices include a transceiver, Baba ¶0103-3rd sentence- BS antenna).

As to claim 130 the combined teachings of  Luciano Piehler, Hashimshony, Baba, Jeremy and O’Neill  disclose the network of claim 98, which at least one circuit is further configured to pass signals between the two or more trunk line segments (Luciano ¶0034- 8th sentence; Baba Fig.1, ¶0063, Jeremy ¶0080- last sentence).

Claim 99, 104 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Piehler in view of Hashimshony in view of Baba in view of Jeremy and further in view of Nagel

As to claim 99 the combined teachings of Luciano Piehler, Hashimshony, Baba, Jeremy and O’Neill disclose the network of claim 98, however silent wherein the one or more devices include a window and/or a controller configured to control functions of the window. However, in an analogous art Nagel remedies this deficiency: (Nagel, Fig.2 ¶0029- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Luciano Piehler, Hashimshony ,Baba, Jeremy and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).

As to claim 104 the combined teachings of Luciano Piehler, Hashimshony Baba, Jeremy, O’Neill and Nagel disclose the network of claim 99, wherein the optically switchable window comprises
an electrochromic window(Nagel ¶0023- 3rdsentence- in some embodiments the window is an electrochromic window.). 

As to claim 105 the combined teachings of Luciano Piehler, Hashimshony Baba, Jeremy  and O’Neill disclose the network of claim 99, however silent wherein the optically switchable window comprises a digital display technology However in an analogous art Nagel remedies this deficiency: (Nagel ¶0027- 5th – 6th sentence- . e.g., via a display screen…. can direct operation of the smart windows). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Luciano Piehler, Hashimshony Baba, Jeremy  and O’Neill with that of Nagel for the purpose of implementing a smart window system (Nagel – Abstract).

Claim 106 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel in view of Luciano in view of Jeremy and further in view of O’Neill.

As to claim 106 Nagel discloses a system comprising:(a) tintable windows (Nagel , Fig.11c;¶0049- 1st and 2nd sentence)(b)  window controllers (Nagel ¶0025- 1st sentence) configured to (i) couple to the tintable windows (Nagel ¶0026; ¶0026- last sentence- intelligent window controller/driver(s) 104 can direct operation of the smart windows 102 ) and (ii) control one or more tint states of the tintable windows (Nagel ¶0049- 3rd sentence- privacy tint function could be used in a scheme or profile…..or varied according to seasonal daylight variation; and(c) a data communications network operatively coupled to the window controllers (Nagel ¶0031- 1st sentence- command and communication device 106- from smart window system of FIG. 1 is coupled to the network 110), the high bandwidth data communications network comprising:
(i)    one or more data communications interfaces configured to connect to (A) one or more data processing modules and/or (B) one or more other data communications networks (Nagel ¶0027), (Nagel ¶0028).
Nagel however is silent of a high bandwidth data communication network. However, in an analogous art Luciano remedies this deficiency: (Luciano ¶0002; ¶0005; ¶0007- high bandwidth (BW) throughput data signals). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nagel with that of Luciano for the purpose of distributing network  with high bandwidth (BW) throughput data signals (Luciano ¶0002). 
Nagel and Luciano however are silent wherein the one or more high bandwidth interfaces are configured to (A)facilitate tapping a portion of data transmitted via the high bandwidth  data communication network, (B) transmit the combined power signals with the tapped portion of data to the window controllers via one or more data communication links. However, in analogous art Jeremy remedies this deficiency: (Jeremy ¶0089- 2nd and 3rd sentences- low-pass filter to extract, or isolate, the power component, and a high-pass filter or a band-pass filter to extract, or isolate, the data component…. multiple band-pass filters for extracting, or isolating, multiple data signals within the data component of the composite signal.  In some examples, the filter module is a bias tee).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nagel and Luciano with that of Jeremy for the purpose of filtering composite signals (Jeremy ¶0089- 1st sentence).
All inventors however are silent wherein a remaining portions of the data signals that are not tapped are transmitted by the two or more trunk line segments- in other words allowing the untapped  portion of the signal to continue downstream. However, in an analogous art O’Neill remedies this deficiency: (O’Neill Col.5, lines 42-47- As the signal travels down the channel 122, a directional coupler inside each tap 114 slices a portion, for example 1/3 of the signal (approximately 10 dB down from the total energy), of the video signal and transmits it down to the NIUs 120 via drop cables 124.; Claim 13)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nagel, Luciano and Jeremy with that of O’Neill for the purpose of tapping a portion of a signal by way of a coupler (O’Neill Col.5, lines 42-47).

As to claim 127 the combined teachings of Nagel, Luciano , Jeremy  and O’Neill discloses the system of claim 106, wherein the high bandwidth data communication network is configured for data transmission rate of at least about one half (0.5) gigabit per second (Luciano ¶0034- 8th sentence- the switch 237 may assign a…. 500 Mb/s throughput BW).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DERRICK V ROSE/Examiner, Art Unit 2462